
	

115 SRES 164 ATS: Recognizing the contributions of senior volunteers and designating the week of May 15 through 19, 2017, as “National Senior Corps Week”.
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 164
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2017
			Mr. Whitehouse (for himself, Mr. Cassidy, Mr. Durbin, Mrs. Feinstein, Ms. Baldwin, Ms. Collins, Ms. Hirono, Ms. Warren, Ms. Hassan, Mr. Blunt, Mr. King, Mr. Coons, and Mrs. Shaheen) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the contributions of senior volunteers and designating the week of May 15 through 19,
			 2017, as National Senior Corps Week.
	
	
 Whereas volunteers in the United States who are 55 years of age and older (referred to in this preamble as senior volunteers) provide much-needed services to their communities, neighbors, and friends;
 Whereas Senior Corps, through the RSVP, Foster Grandparent, and Senior Companions programs administered by the Corporation for National and Community Service, provides meaningful opportunities to 250,000 senior volunteers and recruits thousands of additional community volunteers;
 Whereas, for more than 5 decades, RSVP volunteers, Foster Grandparents, and Senior Companions have played an important role in strengthening communities by contributing their experience, knowledge, and accomplishments in order to—
 (1)help their neighbors recover from natural and manmade disasters;
 (2)provide nutrition services; (3)mentor and tutor schoolchildren;
 (4)support veterans and military families; and
 (5)provide respite care to caregivers; Whereas, in 2016, Senior Corps volunteers provided 75,000,000 hours of direct service through more than 28,000 nonprofit, educational, and faith-based community groups nationwide;
 Whereas structured volunteering by senior volunteers— (1)keeps those senior volunteers active, healthy, and engaged;
 (2)helps the United States by saving taxpayer dollars and reducing health care costs; and
 (3)supports the ability of seniors to live independent and productive lives; Whereas the RSVP, Foster Grandparent, and Senior Companion programs have proven to be cost-effective ways to engage senior volunteers in service that meets pressing community needs;
 Whereas the United States should expand senior volunteer service opportunities to take advantage of the talents and experiences of the 10,000 baby boomers who will retire each day for the next 20 years; and
 Whereas, at a time of mounting social need and growing interest in service by older individuals in the United States, the United States has an unprecedented opportunity to harness the talents of senior volunteers to address community challenges: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of May 15 through 19, 2017, as National Senior Corps Week; and
 (2)encourages the people of the United States to recognize the contributions of senior volunteers and join in the celebration of National Senior Corps Week.
			
